Citation Nr: 0711134	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to December 
1970 and from March 1982 to July 2001.  The veteran also had 
periods of reserve service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO, in pertinent part, 
awarded service connection for osteoarthritis of the left 
knee with a 10 percent rating effective August 2001.

The same decision also awarded an increased 10 percent rating 
for degenerative disc disease L5-S1 with lumbosacral strain 
effective August 2001.  The veteran disagreed with the rating 
assigned.  However, in his VA Form 9, he limited his appeal 
to the issue on the cover page.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Limitation of motion of the left knee due to 
osteoarthritis has not been productive of ankylosis, flexion 
limited to 45 degrees or more, or extension limited to 10 
degrees or more.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his claim in August 2001.  In 
a November 2001 letter, the RO provided notice to the veteran 
advising him of the need to submit evidence showing current 
disability, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records; post service treatment records; and 
VA examination reports.  In the veteran's August 2003 
substantive appeal, he declined the opportunity to present 
personal testimony in support of his claim.  

The Board notes that records from the Keller Army Community 
Hospital were associated with the claims folder after the 
July 2003 SOC was issued.  However, these were duplicate 
treatment notes previously considered by the RO in the July 
2003 SOC.  As such, a remand for preparation of a 
supplemental statement of the case is not necessary. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for osteoarthritis of the 
left knee, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
osteoarthritis of the left knee.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post service treatment records; and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In the instant case, service connection was awarded for 
osteoarthritis of the left knee in the June 2002 rating 
decision.  The RO assigned a 10 percent rating effective 
August 2001.  A July 2003 rating decision awarded a temporary 
100 percent evaluation for convalescence following left knee 
surgery, effective from March 6, 2002, with a return to the 
10 percent evaluation effective May 1, 2002.

The veteran's osteoarthritis of the left knee is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's osteoarthritis of the left 
knee more closely approximates the criteria for the current 
10 percent rating.  

In this regard, the veteran's service medical records show he 
was diagnosed with degenerative joint disease of the left 
knee.  Upon VA examination in November 2001, the veteran 
reported experiencing pain in his left knee beginning in June 
2000.  He further indicated that seven months prior to the 
examination his knee swelled with excessive walking or 
running.  The examiner noted a November 2001 magnetic 
resonance imaging (MRI) report showed a tear of the medical 
meniscus of the left knee.  The veteran presented with 
subjective complaints of left knee pain with squatting and an 
inability to kneel.  

He denied local heat, redness, giving way, or locking of the 
left knee, although he currently contends that he did report 
giving way and locking to the examiner.  He did endorse 
excessive fatigability and lack of endurance, as well as 
stiffness on rising in the morning.  He stated that he had 
additional limitation of motion of left knee with severe 
pain, but the examiner was unable to assess exactly how much 
limitation of motion because the veteran was not having 
severe pain during the examination.  The veteran denied using 
a cane or crutches.  Range of motion of the left knee was 110 
degrees without pain. The veteran did complain of pain on the 
medial aspect of the left knee between 110 degrees and 115 
degrees.  The veteran did not have any pain on the lateral 
aspect of the left knee with pressure on the medial or 
lateral aspect.  There was no evidence of weakness of the 
anterior or posterior cruciate ligament.  McMurray test was 
negative.  Strength was 5/5.  
X-rays showed early osteoarthritis. 

In March 2002, the veteran underwent arthroscopy and 
debridement for degenerative complex posterior horn, medial 
meniscus tear with Grade IV chondral lesion of the medial 
femoral condyle and diffuse anterior synovitis.  He was 
discharged weight-bearing on crutches.

Upon VA examination in February 2003, the veteran complained 
of stiffness upon rising in the morning.  He indicated his 
left knee gave way once a week and he had swelling in the 
evening.  He denied local heat or redness.  The veteran 
indicated that he had excessive fatigability and lack of 
endurance in both knees.  Again the examiner was unable to 
assess additional limitation of motion because the veteran 
was not having severe pain during the examination.  The 
veteran denied the use of crutches.  He denied episodes of 
dislocation or recurrent subluxation.  There were no signs or 
symptoms of inflammatory arthritis.

Range of motion of the left knee was zero to 115 degrees.  
There was some pain in the anterior aspect of the left knee 
joint line and posterior lateral aspect of the left knee.  
There was no objective evidence of weakness of the anterior 
or posterior cruciate ligament.  McMurray test was negative.  
Strength was 5/5.  X-rays showed degenerative changes with 
mild joint effusion.

As noted above, degenerative arthritis is rated based on 
limitation of motion.  A disability rating in excess of 
10 percent based on limitation of motion requires that 
flexion of the knee be limited to 30 degrees, or that 
extension be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The evidence shows that the 
range of motion of the veteran's left knee, including any 
limitation of motion due to pain, is not limited to that 
extent, and actually is not limited to the criteria for a 
noncompensable rating under those diagnostic codes.  See 
DeLuca, 8 Vet. App. at 202.  Even considering the veteran's 
complaints of pain, swelling, weakness, and fatigability 
experienced in his left knee, the veteran does not meet the 
criteria for a disability rating in excess of 10 percent.  
See DeLuca, supra. 

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Despite the veteran's current complaints of giving way and 
locking, there has been no objective evidence of recurrent 
subluxation, lateral instability, or locking of the left knee 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is 
also no objective evidence of dislocated semilunar cartilage 
or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5262.  Thus, entitlement to an 
increased rating under these codes is not warranted.

Furthermore, as there is no objective evidence of 
instability, a separate rating under Diagnostic Code 5257 is 
not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
Likewise, as the veteran has normal extension, a separate 
rating under Diagnostic Code 5261 is not warranted.  See 
VAOPGCPREC 9-04. Finally, although the veteran has had 
surgery for his left knee, a separate rating under Diagnostic 
Code 5259 for symptomatic removal of semilunar cartilage is 
not warranted as this code contemplates ratings based on 
limitation of motion, which the veteran is already 
compensated for by the 10 percent assigned under Diagnostic 
Code 5003.  See VAOPGCPREC 9-98; see also 38 C.F.R. § 4.14 
(the evaluation of the same manifestation under different 
diagnoses is to be avoided).

In light of the above, there is no basis for assignment of an 
evaluation in excess of 10 percent at any time during the 
course of the claim (other than his period of convalescence).  
See Fenderson, 12 Vet. App. At 126. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the left knee is denied.


____________________________________________
K. A.  BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


